Citation Nr: 1040902	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-27 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1971.  
He also had verified periods of active duty for training between 
August 1972 and May 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued a 10 percent evaluation for degenerative 
joint disease of the left knee, and denied service connection for 
bilateral hearing loss and bilateral tinnitus.  In December 2007, 
the Veteran submitted a notice of disagreement and subsequently 
perfected his appeal in September 2008.

In April 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for bilateral 
tinnitus is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
bilateral hearing loss is the result of a disease or injury in 
active duty service.

2.  The Veteran's service-connected degenerative joint disease of 
the left knee is manifested by flexion limited to 120 degrees, 
with pain beginning at 110 degrees, and degenerative changes.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, and sensorineural hearing loss may not 
be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for service-connected degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Codes 5260-5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
initial adjudication of the Veteran's claims, a letter dated in 
July 2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio at 187.

Additionally, the July 2007 letter informed the Veteran of how VA 
determines the appropriate disability rating or effective date to 
be assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, Social Security 
Administration records, and VA treatment records are in the 
file.  Private medical records identified by the Veteran have 
been obtained, to the extent possible.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA audiological 
examination in December 2007, and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a thorough 
examination of the Veteran, and an opinion that was supported by 
sufficient rationale.  Therefore, the Board finds that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
claim for bilateral hearing loss.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his left 
knee disability most recently in October 2007.  The examiner took 
a detailed history from the Veteran and provided a thorough 
physical examination.  Thus, the Board finds that the 
October 2007 examination is adequate for determining the 
disability rating for the Veteran's service-connected left knee 
disability.  See Barr, supra.

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected left knee disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claims

A. Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain diseases, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2010).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385 (2010).

Initially, the Board notes that there is no indication that the 
Veteran was treated for or diagnosed with hearing loss within a 
year of service so as to support a grant of service connection on 
a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  As such, 
the Veteran is not afforded the presumption of service connection 
for bilateral hearing loss.  See 38 C.F.R. § 3.307 (2010).

In December 2007, a VA examiner diagnosed the Veteran with 
moderately severe to moderate sensorineural hearing loss in the 
right ear and profound sensorineural hearing loss in the left 
ear.  Additionally, audiological testing showed that the auditory 
thresholds at 500, 1000, 2000, 3000, and 4000 Hz were above 40 dB 
for both ears, and that the Veteran had a speech discrimination 
score of 48 percent in the right ear.  Speech discrimination 
could not be tested for the left ear.  These findings meet the VA 
regulatory definition of a hearing loss disability.  As such, the 
first element of Hickson is met.

The Veteran's Form DD-214 indicates a military specialty of heavy 
wheel vehicle mechanic.  The Veteran asserts that, while on 
active duty, he was exposed to loud noises from tools and 
machinery.  As such, some in-service noise exposure can arguably 
be conceded and the second element of Hickson is met.

Although in-service noise exposure and current disability have 
been established, as noted above, this is not sufficient to 
warrant service connection.  There still must be competent 
medical evidence of a nexus between the Veteran's in-service 
noise exposure and his current hearing loss disability.  See 
Hickson, supra.

As referenced above, the Veteran underwent a VA audiological 
examination in December 2007.  The examiner reviewed the 
Veteran's claims file and noted his in-service noise exposure.  
She also noted the Veteran's reported post-service occupational 
noise exposure as a heavy truck driver, post-service recreational 
noise exposure from hunting and shooting, and medical history, 
including Type II diabetes, a 1994 heart attack, a 1993 stroke, 
and periodic balance problems.  The examiner concluded that the 
Veteran's current asymmetric hearing loss is not related to his 
service because asymmetric hearing loss is not likely caused by 
noise.  She further explained that noise exposure would generally 
affect both ears similarly and only a specific incident or 
illness would cause such a discrepancy in hearing acuity between 
the two ears.  She also noted that the Veteran's hearing was 
within normal limits in 1984 and 1986 and that he had a history 
of post-military occupational and recreational noise exposure, as 
well as health factors, which may contribute to hearing loss.  In 
light of the asymmetry of his hearing loss, additional risk 
factors, and lack of hearing loss 15 years after release from 
active duty, the examiner was unable to find a medical nexus 
between the Veteran's current bilateral hearing loss and his 
active duty service.

The medical evidence also includes a statement and hearing 
evaluation report from a private provider, Dr. S. L. A, dated in 
June 2010.  Dr. S. L. A. indicated that he reviewed the Veteran's 
service treatment records and concluded that his hearing loss is 
related to loud noise exposure, including military and 
occupational noise.  However, Dr. S. L. A. did not conclude that 
the Veteran's specific period of active duty - from January 1971 
to June 1971 - was the cause of his current hearing loss and 
failed to separate in-service from post-military noise exposure 
as the cause of his hearing loss.  Furthermore, although he 
indicates that he reviewed the Veteran's service treatment 
records, he does not address the 1984 and 1986 audiograms which 
show hearing within normal limits.  In light of the lack of 
sufficient rationale, the Board finds Dr. S. L. A.'s nexus 
opinion less probative than that of the December 2007 VA 
examiner.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the 
Board is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As such, service connection cannot be 
granted based on the June 2010 private opinion.

The only remaining evidence which purports to relate the 
Veteran's bilateral hearing loss to in-service noise exposure 
consists of the statements of the Veteran and his representative.  
However, it is now well established that laypersons, such as the 
Veteran and his representative, without medical training are not 
competent to relate those symptoms to a specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2010) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  While the Veteran can describe what he 
experiences, he is not able to provide competent evidence as to 
the etiology of his bilateral hearing loss.  His assertions are 
accorded less weight than the competent medical evidence, the 
December 2007 VA examiner's opinion, that is against his claim.  
Competent evidence linking the Veteran's disability to service is 
lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent medical evidence 
that the Veteran was treated for hearing loss until over 30 years 
after separation from service, nor does he assert such.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised).  Further, the 
Veteran provided no evidence of continuous symptomatology of 
hearing loss, to include any statements from friends or family 
who knew him at the time of his separation from service.  
Although the Veteran submitted statements from his wife and 
friends attesting to his worsening hearing beginning in 1973, he 
did not submit any lay statements attesting to his diminished 
hearing acuity from the time of discharge from active duty in 
June 1971.  Moreover, audiograms from 1984 and 1986, after the 
Veteran's period of active duty service, showed hearing that was 
within normal limits, according to the December 2007 VA examiner.  
Additionally, an April 1988 VA examination indicated that the 
Veteran had good word and voice discrimination and no evident 
functional hearing impairment.  The evidence simply does not 
support the Veteran's assertions of continuous symptoms since 
active duty.  In short, the medical nexus element of Hickson 
cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does 
not demonstrate that there is a relationship between the 
Veteran's active duty service, including in-service noise 
exposure, and his current bilateral hearing loss.  Although the 
Board notes the Veteran's current disability and in-service noise 
exposure, without evidence of a medical nexus, service connection 
cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).



B. Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

Where service connection has already been established, and 
increase in the disability rating is at issue, it is the present 
level of the disability that is of primary concern.  See 
Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability at 
issue and such symptoms warrant different evaluations, staged 
evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected degenerative joint disease of the 
left knee has been evaluated as 10 percent disabling under 
Diagnostic Codes 5260-5010.  He seeks a higher rating.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  See 38 C.F.R. § 
4.27 (2010).  Under Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by x-ray findings, the Veteran's disability 
is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2010).

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).

Diagnostic Codes 5260 and 5261 provide the criteria for rating 
limitation of motion of the knee and leg.  Normal range of motion 
for the knee is from 0 degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5260, a noncompensable rating is assigned 
for flexion of the leg limited to 60 degrees.  A 10 percent 
rating is assigned for flexion of the leg limited to 45 degrees.  
A 20 percent rating is assigned for flexion of the leg limited to 
30 degrees.  And a 30 percent rating is assigned for flexion of 
the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2010).

Under Diagnostic Code 5261, a noncompensable rating is assigned 
for extension of the leg limited to 5 degrees.  A 10 percent 
rating is assigned for extension of the leg limited to 
10 degrees.  A 20 percent rating is assigned for extension of the 
leg limited to 15 degrees.  A 30 percent rating is assigned for 
extension of the leg limited to 20 degrees.  A 40 percent rating 
is assigned for extension of the leg limited to 30 degrees.  And 
a 50 percent rating is assigned for extension of the leg limited 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2010).

Additionally, the evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5257, a 10 percent evaluation is assigned 
for slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability of the knee, and a 30 percent 
evaluation is assigned for severe recurrent subluxation or 
lateral instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).

The General Counsel for VA, in a precedent opinion dated July 1, 
1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that when 
a knee disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion which at least meets 
the criteria for a 0 percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).  Where additional disability is shown, a veteran 
rated under Diagnostic Code 5257 can also be compensated under 
Diagnostic Code 5003 and vice versa.

As referenced above, the Veteran was afforded a VA examination 
for his left knee in October 2007.  At that time, the Veteran 
complained of constant pain in the left knee ranging from 3.5 out 
of 10 to 7 out of 10, decreased range of motion, intermittent 
swelling, locking approximately 3 to 4 times per year, and using 
a brace approximately every 2 to 3 months.  He also reported 
flare ups, during which he experienced pain rated 9 out of 10, 
increased limitation of motion, and avoidance of walking.  The 
Veteran was not having a flare up at the time of the examination 
and, as such, the examiner was unable to estimate the extent of 
the reported additional limitation of motion.  The examiner 
recorded range of motion measurements of 0 degrees of extension 
and 120 degrees of flexion, with pain at 110 to 120 degrees of 
flexion.  Repetitive use caused no change in the range of motion 
measurements.  The examiner observed stable medial and lateral 
ligaments, stable anterior and posterior cruciate ligaments, and 
no weakness in the left knee.  Surgical scarring from prior knee 
surgeries was non tender and without ulcers, adhesions, or 
functional loss.  The examiner also noted that a May 2007 x-ray 
showed degenerative changes with no evidence of fracture or 
effusion.  She diagnosed the Veteran with degenerative joint 
disease of the left knee and residual nontender scars from past 
left knee surgery.

The medical evidence also includes VA treatment records relating 
to treatment of the left knee.  Notably, a June 2007 VA treatment 
record indicates that the Veteran reported pain rated as a 3 out 
of 10.  The VA physician observed 12 degrees of varus and 
internal rotation of the left knee.  Although the Veteran 
reported recurrent effusion, the physician did not observe any.  
The physician also indicated that the Veteran's ligaments were 
intact.  He concluded that the Veteran may need a total knee 
replacement, if medication did not help.  Additionally, a 
May 2007 VA treatment record indicates that the Veteran was seen 
in the emergency department with complaints of increased swelling 
and pain of the left knee.  The Veteran described his pain as 
dull and achy and rated it as 5 out of 10.  Only minor swelling 
was observed.  The record indicates that the Veteran had 
limitation of motion, but range of motion measurements were not 
provided.  X-rays performed at the time showed degenerative 
changes with no evidence of fracture, effusion, or subluxation.

The medical evidence of record does not establish that the 
Veteran's service-connected left knee disability warrants more 
than a 10 percent disability rating.  Even taking into account 
the earliest point at which he experienced pain - 110 degrees - 
the Veteran did not demonstrate flexion limited to 30 degrees to 
warrant an increased rating of 20 percent for limitation of 
flexion with arthritis under his currently assigned Diagnostic 
Codes 5260-5010.  He also had a full range of motion in 
extension, so a separate rating under Diagnostic Code 5261 is not 
warranted.  Further, no instability has been shown to warrant a 
separate rating under Diagnostic Code 5257.  Thus, a disability 
rating in excess of the current 10 percent for limitation of 
flexion or a separate rating under the other relevant diagnostic 
codes cannot be granted.

There is also no indication that the Veteran experiences any 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement of a joint to warrant a higher 
rating.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca, 
supra.  Significantly, while the October 2007 VA examiner noted 
the Veteran's complaints of pain at the end of the range of 
motion, there was no observable change in the Veteran's range of 
motion measurements after three repetitions.  Although he noted 
that the Veteran uses a knee brace and avoids prolonged walking, 
step stools, ladders, and climbing, there is no indication that 
he is unable to perform his daily activities or otherwise 
function.  As there is no objective evidence of functional loss 
due to pain, weakness, fatigability, incoordination or pain on 
movement of either knee, increased ratings under DeLuca are not 
warranted.

Additionally, there is no indication that the Veteran's left knee 
disability warrants an increased rating under any other 
diagnostic code relating to the knees.  The claims folder 
contains no medical evidence indicating that the Veteran's left 
knee disability is manifested by ankylosis, recurrent subluxation 
or lateral instability, removal of cartilage, limitation of 
extension to 15 degrees, impairment of the tibia and fibula, or 
symptoms other than those discussed above.  As such, an increased 
rating cannot be assigned for the left knee under Diagnostic 
Codes 5256-5259 or 5261-5263.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5259, 5261-5263 (2010).

Further, the Board notes that there is no indication in the 
medical evidence of record that the Veteran's left knee 
symptomatology warranted other than the currently assigned 
10 percent disability rating throughout the appeal period.  As 
such, assignment of staged ratings is not warranted.  See Hart, 
supra.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected left knee 
disability, the evidence of record does not reflect that the 
Veteran's disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor which 
takes the disability outside the usual rating criteria.  The 
rating criteria for the Veteran's currently assigned 10 percent 
disability rating contemplate his most limited range of motion 
measurements.  Although the Veteran does not meet the criteria 
for a compensable rating for limitation of motion, Diagnostic 
Code 5010 allows for a 10 percent evaluation for his left knee 
for traumatic arthritis.  The Veteran's complaints of pain and 
limited range of motion due to pain are also adequately 
contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 
and 4.45 adequately contemplate any functional loss due to 
functional loss due to pain, weakness, fatigability, 
incoordination, or pain on movement of the joint.  As the 
Veteran's disability picture is contemplated by the rating 
schedule, the threshold issue under Thun is not met and any 
further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is not 
necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, 
supra.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to a disability rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.




REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of his claim of entitlement 
to service connection for bilateral tinnitus.

The Veteran contends that his current tinnitus are the result of 
in-service noise exposure.  He also alleges that he has 
experienced ringing in his ears since service.

The Veteran was afforded a VA audiological examination in 
December 2007.  The examiner evaluated the Veteran's hearing loss 
and noted his complaints of tinnitus.  Although the examiner 
provided a medical nexus opinion for the Veteran's bilateral 
hearing loss, she did not opine on the etiology of the Veteran's 
tinnitus, nor did she address a possible nexus between the 
Veteran's current tinnitus and his military service.  In light of 
this deficiency, the December 2007 VA audiological examiner's 
opinion is not sufficient to render a decision on the issue of 
service connection for tinnitus.

The Board notes that the Veteran submitted a June 2010 statement 
and hearing evaluation from his private physician, Dr. S. L. A.  
Dr. S. L. A. opined that the Veteran's tinnitus is most likely 
due to military and occupational noise exposure.  However, he 
does not provide a rationale for his nexus opinion or 
specifically conclude that the Veteran's tinnitus is the result 
of his active duty service alone.  Therefore, the June 2010 
private physician statement and treatment record is insufficient 
to grant service connection.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claim of entitlement to service connection 
for tinnitus must be remanded for a new VA examination and nexus 
opinion.  See Barr, supra.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records from 
the Bay Pines VA Medical Center, covering the 
period from August 22, 2008, to the present, 
should be obtained and added to the claims 
folder.

2.  The Veteran should be afforded an 
examination with an appropriate examiner in 
order to determine the nature and etiology of 
his tinnitus.  All indicated studies should be 
performed.  The claims folder should be 
provided to the examiner for review of 
pertinent documents therein in connection with 
the examination, and the examination report 
should reflect that such a review was 
conducted.

The examiner must state whether the Veteran's 
currently diagnosed tinnitus was caused or 
aggravated (permanently increased in severity 
beyond the natural progression of the 
disorder) by a disease or injury in service, 
including in-service noise exposure.

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.  After completing the above actions and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraphs above, the 
claim of entitlement to service connection for 
tinnitus should be readjudicated.  If the 
claim remains denied, a supplemental statement 
of the case should be provided to the Veteran 
and his representative.  After they have had 
an adequate opportunity to respond, the case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


